 
Exhibit 10.3
 
 
RESTRICTED STOCK AWARD AGREEMENT


Issued Pursuant to the
Amended and Restated Barnes & Noble, Inc. 2009 Incentive Plan


THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective as of the grant
date (“Grant Date”) set forth in the attached Restricted Stock Award Certificate
(the “Certificate”), represents the grant of such number of Shares of Restricted
Stock set forth in the Certificate by Barnes & Noble, Inc. (the “Company”), to
the person named in the Certificate (the “Participant”), subject to the terms
and conditions set forth below and the provisions of the Amended and Restated
Barnes & Noble, Inc. 2009 Incentive Plan adopted by the Company’s Board of
Directors on July 16, 2012 and approved by the Company’s stockholders on
September 11, 2012 (the “Plan”).


All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein.  The parties hereto agree as
follows:


1.         Grant of Restricted Stock.  The Company hereby grants to the
Participant the number of Shares of Restricted Stock set forth in the
Certificate, subject to the terms and conditions of the Plan and this Agreement.


2.         Vesting Period: (a)  In General.  Except as set forth in Section 5
below, if the Participant’s employment terminates before the last vesting date
set forth in the Certificate, all Shares of Restricted Stock granted hereby that
are unvested as of the date of termination of employment shall be
forfeited.  Subject to the terms of this Agreement and the Plan, Shares of
Restricted Stock granted hereby shall vest as indicated in the Certificate.  For
the specified vesting to occur on any vesting date set forth therein, the
Participant must be continuously employed by the Company or any of its
Affiliates from the Grant Date through such vesting date.
 
(b)         Vesting.  Except as set forth in Section 15 hereof, in no event
shall a Participant have any rights to these Shares of Restricted Stock granted
hereunder: (i) prior to the date such Shares vest pursuant to the vesting
schedule set forth in the Certificate; or (ii) with respect to any partial
Share.


3.         Voting Rights.  All Shares of Restricted Stock issued hereunder,
whether vested or unvested, shall have full voting rights accorded to
outstanding Shares.


4.         Dividend Rights.  (a)  Cash Dividends.  The Participant shall be
entitled to receive any cash dividends paid with respect to Shares of Restricted
Stock granted hereunder.  Any such cash dividends shall be distributed to the
Participant at the same time cash dividends are paid to holders of Shares.


(b)         Non-Cash Dividends.  Any stock dividends or other distributions or
dividends of property other than cash with respect to Shares of Restricted Stock
granted hereunder shall be subject to the same forfeiture restrictions and
restrictions on transferability as apply to the Restricted Stock with respect to
which such property was paid.


5.         Nontransferability.  (a)  In General.  Except as may be provided in
Section 5(b) below, these Shares of Restricted Stock granted hereby may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, until such Shares
have vested in accordance with Section 2 hereof and except as provided in the
Plan.  No assignment or transfer of any Shares of Restricted Stock in violation
of this Section 5, whether voluntary or involuntary, by operation of law or
otherwise, except by will or the laws of descent and distribution or as
otherwise required by applicable law, shall vest in the assignee or transferee
any interest whatsoever.


(b)         Transfers With The Consent of the Committee.  With the consent of
the Committee, a Participant may assign or transfer unvested Shares of
Restricted Stock to the Participant’s spouse, domestic partner and/or children
(and/or trusts and/or partnerships established for the benefit of the
Participant’s spouse, domestic partner and/or children or in which the
Participant is a beneficiary or partner) (each transferee thereof, a “Permitted
Assignee”); provided, however, that such Permitted Assignee(s) shall be bound by
and subject to all of the terms and conditions of the Plan and this Agreement
relating to the transferred Shares of Restricted Stock and shall execute an
agreement satisfactory to the Company evidencing such obligations; and provided
further that such Participant shall remain bound by the terms and conditions of
the Plan.  Notwithstanding the foregoing, in no event shall the Shares of
Restricted Stock (or any rights and obligations thereunder) be transferred to a
third party in exchange for value unless such transfer is specifically approved
by the Company’s stockholders.  The Company shall cooperate with any Permitted
Assignee and the Company’s transfer agent in effectuating any transfer permitted
under this Section 5(b).
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.         Termination: (a)  Death. In the event a Participant dies while
employed by the Company or any of its Affiliates, all restrictions set forth
herein shall lapse and any unvested Shares of Restricted Stock held by such
Participant (or his or her Permitted Assignee) shall vest in the estate of such
Participant or in any person who acquired such Shares of Restricted Stock by
bequest or inheritance, or by the Permitted Assignee.  References in this
Agreement to a Participant shall include any person who acquired Shares of
Restricted Stock from such Participant by bequest or inheritance.


(b)         Disability.  In the event a Participant ceases to perform services
of any kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, all restrictions set forth
herein shall lapse and all unvested Shares of Restricted Stock shall immediately
vest in the Participant, or his guardian or legal representative, or a Permitted
Assignee, as of the first date of permanent and total disability (as determined
in the sole discretion of the Committee).  For purposes of this Agreement, the
term “permanent and total disability” means the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee.  Notwithstanding anything to the
contrary set forth herein, the Committee shall determine, in its sole and
absolute discretion, (1) whether a Participant has ceased to perform services of
any kind due to a permanent and total disability and, if so, (2) the first date
of such permanent and total disability.


7.         Issuance of Restricted Stock.  As soon as practicable after the Grant
Date, the Company shall cause to be transferred on the books of the Company,
Shares registered in the name of the Company, as nominee for the Participant,
evidencing the Restricted Stock covered by this Agreement, but subject to
forfeiture to the Company retroactive to the date of grant, if the Certificate
is not duly executed by the Participant and timely returned to the
Company.  Until the lapse or release of all restrictions applicable to a grant
of Restricted Stock, the share certificates representing such Restricted Stock
shall be held in custody by the Company or its designee.


8.         Administration.  This Agreement and the rights of the Participant
hereunder and under the Certificate are subject to all the terms and conditions
of the Plan, as the same may be amended from time to time, as well as to such
rules and regulations as the Committee may adopt for administration of the
Plan.  It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, this Agreement and the Certificate, all of which
shall be binding upon the Participant and Permitted Assignees.  Any
inconsistency between this Agreement or the Certificate (on the one hand) and
the Plan (on the other hand) shall be resolved in favor of the Plan.


9.         Adjustments.  The number of Shares of Restricted Stock granted hereby
shall be subject to adjustment in accordance with Sections 10.3 and 12.2 of the
Plan.


10.       Exclusion from Pension Computations.  By acceptance of these Shares of
Restricted Stock granted hereunder, the Participant hereby agrees that any
income or gain realized upon the receipt or disposition of the Shares is special
incentive compensation and shall not be taken into account, to the extent
permissible under applicable law, as “wages”, “salary” or “compensation” in
determining the amount of any payment under any pension, retirement, incentive,
profit sharing, bonus or deferred compensation plan of the Company or any of its
Affiliates.


11.       Amendment.  The Committee may, with the consent of the Participant, at
any time or from time to time amend the terms and conditions of this grant of
Shares of Restricted Stock.  In addition, the Committee may at any time or from
time to time amend the terms and conditions of this grant of Shares of
Restricted Stock in accordance with the Plan.
 
 
 
2

--------------------------------------------------------------------------------

 

 
12.       Notices.  Any notice which either party hereto may be required or
permitted to give to the other shall be in writing, and may be delivered
personally or by mail, postage prepaid, or overnight courier, addressed as
follows: if to the Company, at its office at 122 Fifth Avenue, New York, NY
10011, Attn: Human Resources, or at such other address as the Company by notice
to the Participant may designate in writing from time to time; and if to the
Participant, at the address shown below his or her signature on the Certificate,
or at such other address as the Participant by notice to the Company may
designate in writing from time to time.  Notices shall be effective upon
receipt.


13.       Withholding Taxes.  The Company shall have the right to withhold from
wages or other amounts otherwise payable to the Participant (or a Permitted
Assignee thereof), or otherwise require the Participant or Permitted Assignee to
pay, any federal, state, local or foreign income taxes, withholding taxes, or
employment taxes required to be withheld by law or regulations (“Withholding
Taxes”) arising as a result of the grant or vesting of Shares of Restricted
Stock, the transfer of any Shares of Restricted Stock, the making of an election
under Section 83(b) (or any similar provision) of the Internal Revenue Code of
1986 (the “Code”), or any other taxable event occurring pursuant to the Plan
(including, without limitation, the payment of dividends on unvested Shares of
Restricted Stock), this Agreement or the Certificate.  If, notwithstanding the
foregoing, the Participant (or Permitted Assignee) shall fail to actually or
constructively make such tax payments as are required, the Company (or its
Affiliates) shall, to the extent permitted by law, have the right to deduct any
such Withholding Taxes from any payment of any kind otherwise due such
Participant or Permitted Assignee or to take such other action as may be
necessary to satisfy such Withholding Taxes.  In satisfaction of the requirement
to pay Withholding Taxes (but only if the Section 83(b) Election defined below
has not been made with respect to the Restricted Stock granted hereunder), the
Company, in its sole discretion, may elect to satisfy the obligation for
Withholding Taxes by retaining a sufficient number of Restricted Stock that it
would otherwise deliver on a particular vesting date equal to the amount of any
Withholding Taxes due on such vesting date.  Notwithstanding the foregoing
discretion, the Company shall satisfy the obligation for Withholding Taxes by
retaining a sufficient number of Shares of Restricted Stock that it would
otherwise deliver on a particular vesting date equal to the amount of any
Withholding Taxes due on such vesting date, unless the Participant has either
(a) made the Section 83(b) Election defined below or (b) provided the Company
with written notice at least 30 days (or such lesser period as may be permitted
by the Company in its sole discretion) in advance of such vesting date that the
Participant will pay the Withholding Taxes in cash.  For purposes of the
preceding two sentences, where the Company is to retain Shares to satisfy the
obligation for Withholding Taxes, the net amount of Shares to be delivered to
the Participant on a vesting date shall equal the total number of Shares
otherwise deliverable to the Participant on such vesting date (pursuant to
Section 7 hereof and the Certificate), less such number of Shares having an
aggregate Fair Market Value equal to the amount of such Withholding Taxes (as
determined in the Committee’s sole discretion).


14.       Registration; Legend.  The Company may postpone the issuance and
delivery of these Shares of Restricted Stock granted hereby until (a) the
admission of such Shares to listing on any stock exchange or exchanges on which
Shares of the Company of the same class are then listed and (b) the completion
of such registration or other qualification of such Shares under any state or
federal law, rule or regulation as the Company shall determine to be necessary
or advisable.  The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.


The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares of Restricted Stock granted hereby unless
counsel for the Company is of the opinion as to any such certificate that such
legend is unnecessary:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT ON FILE WITH THE COMPANY.  IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.
 
 
 
3

--------------------------------------------------------------------------------

 

 
15.       Change of Control.  (a)  If, in the event of the occurrence of a
Change of Control of the Company, the successor company assumes or substitutes
for these Shares of Restricted Stock granted hereunder, then the vesting of such
Restricted Stock shall not be accelerated as described in Section 15(b)
hereof.  Subject to the terms and conditions of the Plan, Shares of Restricted
Stock granted hereunder shall be considered assumed or substituted for if
following the Change of Control, each Share of Restricted Stock or any award
substituted therefor (“Substitute Award”) represents the same consideration that
would have been received in exchange for one vested Share in the transaction
constituting the Change of Control.  Notwithstanding the foregoing, in the event
of a termination of the Participant’s employment by the successor company within
twenty-four (24) months following such Change of Control, these Shares of
Restricted Stock granted hereunder or the Substitute Award held by such
Participant at the time of the Change of Control shall vest as of the day
preceding the date of termination unless the termination was made by the
successor company for cause.  For purposes of this Agreement, “cause” shall mean
either (i) material failure by the Participant to perform his or her duties
(other than as a result of incapacity due to physical or mental illness) during
his or her employment with the Company after written notice of such breach or
failure and the Participant failed to cure such breach or failure to the
Company’s reasonable satisfaction within five days after receiving such written
notice; or (ii) any act of fraud, misappropriation, misuse, embezzlement or any
other material act of dishonesty in respect of the Company or its funds,
properties, assets or other employees


(b)         Notwithstanding the foregoing, if in the event of a Change of
Control, the successor company fails to assume or substitute for these Shares of
Restricted Stock granted hereunder, then these Shares of Restricted Stock shall
immediately vest.


16.       Section 83(b) Election.  If the Participant makes the election
contemplated by Section 83(b) of the Code (a “Section 83(b) Election”) (or any
similar provision of federal, state or local law) with respect to the Restricted
Stock granted hereunder, the Participant shall provide the Company with a copy
of such election within 30 days after the Grant Date (or such earlier date
required by law) and otherwise comply with the provisions of this Section
16.  The Participant hereby agrees, as a condition precedent to any issuance of
Restricted Stock under this Agreement, that on or prior to the date of filing of
any Section 83(b) Election with respect to such Restricted Stock, Participant
shall satisfy the Company’s Withholding Tax obligations with respect to such
Section 83(b) Election by tendering payment to the Company, in readily available
funds, of an amount equal to such Withholding Tax obligation (or enter into such
other arrangement as shall be acceptable to the Company to satisfy such
Withholding Tax obligation).


17.       No Tax Advice.  Participant hereby acknowledges that the Company has
not provided any specific tax advice to Participant in connection with his or
her participation in the Plan.  Participant understands and acknowledges that
the Section 83(b) Election is valid only if made within 30 days after the Grant
Date.  Participant will consult with his or her own tax advisors with respect to
any tax consequences relating to a grant of Restricted Stock, participation in
the Plan, and the decision of whether or not to make a Section 83(b) Election.


18.       Miscellaneous.


(a)         Neither this Agreement nor the Certificate shall confer upon the
Participant any right to continuation of employment by the Company, nor shall
this Agreement or the Certificate interfere in any way with the Company’s right
to terminate the Participant’s employment at any time.
 
(b)         Except as expressly set forth herein, the Participant shall have no
rights as a stockholder of the Company with respect to the Shares of Restricted
Stock subject to this Agreement until such time as such Shares of Restricted
Stock vest in accordance with Section 2 hereof.
 
(c)         This Agreement and the Certificate shall be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(d)         To the extent not preempted by federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with the laws of
the State of Delaware.
 
(e)         All obligations of the Company under the Plan, this Agreement and
the Certificate, with respect to these Shares of Restricted Stock granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
 
(f)         The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
(g)         By accepting this grant of Shares of Restricted Stock, the
Participant and each person claiming under or through the Participant shall be
conclusively deemed to have indicated their acceptance and ratification of, and
consent to, any action taken under the Plan by the Company, the Board or the
Committee.
 
(h)         The Participant, every person claiming under or through the
Participant, and the Company hereby waives to the fullest extent permitted by
applicable law any right to a trial by jury with respect to any litigation
directly or indirectly arising out of, under, or in connection with the Plan,
this Agreement or the Certificate.
 
(i)         The order of precedence as between the Plan, this Agreement or the
Certificate, and any written employment agreement between Participant and the
Company shall be as follows: If there is any inconsistency between (a) the terms
of this Agreement or the Certificate (on the one hand) and the terms of the Plan
(on the other hand); or (b) any such written employment agreement (on the one
hand) and the terms of the Plan (on the other hand), the Plan’s terms shall
completely supersede and replace the conflicting terms of this Agreement, the
Certificate or the written employment agreement (as the case may be).  If there
is any inconsistency between the terms of this Agreement or the Certificate (on
the one hand) and the terms of Participant’s written employment agreement, if
any (on the other hand), the terms of this Agreement or the Certificate (as the
case may be) shall completely supersede and replace the conflicting terms of the
written employment agreement unless such written employment agreement was
approved by the Committee, in which event such written employment agreement
shall completely supersede and replace the conflicting terms of this Agreement
or the Certificate (as the case may be).


19.       Exculpation. These Shares of Restricted Stock granted hereunder and
all documents, agreements, understandings and arrangements relating hereto have
been issued on behalf of the Company by officers acting on its behalf and not by
any person individually.  None of the Directors, officers or stockholders of the
Company nor the Directors, officers or stockholders of any Affiliate of the
Company shall have any personal liability hereunder or thereunder.  The
Participant shall look solely to the assets of the Company for satisfaction of
any liability of the Company in respect of these Shares of Restricted Stock
granted hereunder and all documents, agreements, understandings and arrangements
relating hereto and will not seek recourse or commence any action against any of
the Directors, officers or stockholders of the Company or any of the Directors,
officers or stockholders of any Affiliate, or any of their personal assets, for
the performance or payment of any obligation hereunder or thereunder.  The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto with respect to these
Shares of Restricted Stock granted hereunder.


20.       Captions.  The captions in this Agreement are for convenience of
reference only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.
 
 
 
5

--------------------------------------------------------------------------------

 
 


Tax Consequences of a Grant of Restricted Stock


Pursuant to the Amended and Restated Barnes & Noble, Inc. 2009 Incentive Plan
(the “Plan”), you have been granted shares of restricted stock of Barnes &
Noble, Inc. (“Barnes & Noble”), subject to the terms and conditions set forth in
your Restricted Stock Award Agreement, the accompanying Certificate to such
Restricted Stock Award Agreement, and the terms of the Plan itself.


As a result of the receipt of shares of restricted stock of Barnes & Noble, you
should have the following tax consequences, based on current law (which could
change, possibly with retroactive effect):


If You Do Not Make a Section 83(b) Election


If you do not make a Section 83(b) election, then you will recognize
compensation income equal to the fair market value of the shares of restricted
stock at the time such shares become vested.  Such compensation income (reported
on IRS Form W-2) will be subject to federal and state income and employment tax
withholding on the vesting date(s).


To satisfy your tax withholding obligations on any vesting date, Barnes & Noble
will retain an amount of your shares from those that would otherwise vest on
such date having a fair market value equal to the amount of your tax withholding
obligations, unless you made the Section 83 (b) election described below or
furnish written notice to Barnes & Noble at least 30 days in advance of your
vesting date that you will pay your tax withholding obligations in cash.


After the date of vesting, if you sell the vested stock, you generally will have
capital gain or loss equal to the difference between the fair market value of
the stock on the date of sale and your basis in the stock, which should equal
the amount of compensation income you recognized at vesting.  Any such capital
gain or loss will be long-term capital gain or loss if the stock has been held
for more than one year.


If You Make a Section 83(b) Election


If you make a Section 83(b) election, you will have Form W-2 compensation income
equal to the fair market value of the shares of restricted stock at the time the
shares are granted.  Such compensation income will be subject to federal and
state income and employment tax withholding at the time the restricted stock is
granted.  TO BE VALID THE ELECTION MUST BE FILED WITH THE IRS SERVICE CENTER
WHERE YOU NORMALLY FILE YOUR FORM 1040 NO LATER THAN 30 DAYS AFTER THE DATE THE
RESTRICTED STOCK WAS GRANTED TO YOU.  Failure to file within the 30-day period
will invalidate your Section 83(b) election.  In addition, the Section 83(b)
election, once made, is irrevocable unless the IRS consents to the
revocation.  The IRS requires you to provide the Company with a copy of the
election so that we may properly withhold taxes and report the income, and you
must file a copy of the election with your tax return for the year in which such
election is effective.


After the date of vesting, if you sell the vested stock, you will have capital
gain or loss equal to the difference between the fair market value of the stock
on the date of sale and your basis in the stock, which should equal the amount
of compensation income you recognized on the date of grant pursuant to the
Section 83(b) election.  Any such capital gain or loss will be long-term capital
gain or loss if the stock has been held for more than one year.


Thus, by making the Section 83(b) election, all future appreciation from the
date of grant of the restricted stock is taxed as capital gain.  If no Section
83(b) election is made, all future appreciation from the date of grant of the
restricted stock until the date the restricted stock becomes vested is taxed as
ordinary income.


Please contact us at 800-799-5335 if you would like a sample Section 83(b)
Election Form.  If you determine that a Section 83(b) Election is appropriate
for you, your Section 83(b) Election Form must be filed with the IRS Service
Center where you normally file your Form 1040 within 30 days of the date the
restricted stock was granted to you, and a copy must be promptly provided to the
Company.  In addition, you must attach a copy of your Section 83(b) election
with your federal income tax return for the year of grant.
 
 
 
6

--------------------------------------------------------------------------------

 

 
However, if you make the Section 83(b) election, then in the event you forfeit
the shares upon termination of employment before the vesting period expires, you
will not be entitled to a tax deduction for the amount that was reported as
compensation income when the  shares were granted.


This is a general summary of the tax consequences of the receipt of Barnes &
Noble restricted stock.  We strongly recommend that you consult your tax advisor
before making a Section 83(b) election to review the possible benefits and
detriments of such election given your specific situation.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
 
[booksellers-logo.jpg]
Restricted Stock Award Certificate
 
 
 

--------------------------------------------------------------------------------

 
Granted To:
Name
 
Street Address
 
City, State   Zip Code





You have been granted Restricted Stock of Barnes & Noble, Inc., par value $XX.XX
per share.


Employee ID:
XXXXXXXXX
Number of Restricted Stock Granted:
XXXXX



Grant Date:
X/X/12
   



Vesting Schedule:


























By your signature below, you agree that these Restricted Stock are granted under
and governed by the terms and conditions of the Company’s Amended and Restated
2009 Incentive Plan as amended and the Restricted Stock Award Agreement, all of
which are attached and made a part of this document.
 
 


    Signature:_____________________________________  Date:___________________




NOTE:
If there are any discrepancies in the name or address shown above, please make
the appropriate correction on this form.



PLEASE RETURN TO:


Barnes & Noble, Inc.
122 Fifth Avenue
New York, New York 10011
Attn: Kate McCormack – Human Resources
(212) 633-4090



 

--------------------------------------------------------------------------------

 